Citation Nr: 1400730	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-08 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1969 to July 1970. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which in part, denied the Veteran's claim of entitlement to a TDIU.

On his VA Form 9, the Veteran requested a central office hearing.  A hearing was subsequently scheduled for him in December 2012.  However, in October 2012, the Veteran's representative notified the Board that the Veteran would not be appearing for his hearing.  Accordingly, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.702 (2013).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a TDIU; and is service-connected for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling; bilateral hearing loss, currently evaluated as 10 percent disabling; and tinnitus, currently evaluated as 10 percent disabling.  

The Veteran was afforded multiple examinations in connection with his claim for a TDIU.  Notably, a December 2011 VA PTSD examination report showed that the examiner found that the Veteran's PTSD symptoms were congruent with total occupational and social impairment.  In assigning a GAF score of 28, the examiner determined that the Veteran's PTSD rendered him unemployable.  Subsequently, the Veteran was provided another VA examination in January 2012.  The VA examiner indicated that the Veteran's subjective complaints were incompatible with the objective findings and ultimately determined that there was no persuasive evidence that the Veteran's PTSD precluded him from securing and maintaining substantially gainful employment.  The examiner stated that the Veteran's PTSD was manifested by reduced reliability and productivity, and assigned a GAF score of 42.  

Based on the current evidence of record, the Board is unable to determine whether the Veteran is unemployable due to his service-connected disabilities.  The December 2011 and January 2012 VA examination reports are vastly divergent as to the issue at hand.  Furthermore, neither of the reports addressed whether the other service-connected disabilities, alone or in conjunction, with PTSD affect the Veteran's employability.  In this regard, the Board notes that in Friscia v. Brown, 7 Vet. App. 294 (1995), the United States Court of Appeals for Veterans Claims (Court) specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2013); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Therefore, on remand, the Veteran must be afforded an examination addressing his employability.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Additionally, the record reflects that the Veteran receives ongoing treatment at the VA Medical Center.  As this matter is being returned for additional development, ongoing VA medical records should also be obtained.  Id.; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following actions:

1. Obtain all relevant outstanding ongoing VA treatment records.  All attempts to locate these records must be documented in the claims folder.  

2. Schedule the Veteran for an examination with an appropriate medical professional who is qualified to offer an opinion regarding whether the Veteran's service-connected disabilities render him unemployable.  In proffering an opinion, the examiner should review the claims file, and then offer an opinion as to whether the Veteran's service-connected disabilities, singularly or jointly, at least as likely as not (a 50 percent or greater probability) render him unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. 

All opinions expressed should be accompanied by supporting rationale.

3. Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


